         Case 3:15-cv-01637-JAM Document 298 Filed 04/01/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

DAVERLYNN KINKEAD,                                  )
CLAUDE MATHIEU, and                                 )
SHIRLEY CAILLO, Individually                        )
and on behalf of others similarly situated,         )
                                                    )
                        Plaintiff,                  )
vs.                                                 )
                                                    )   Case No.: 3:15-cv-01637(JAM)
HUMANA, INC., HUMANA AT HOME,                       )
INC., and SENIORBRIDGE FAMILY                       )
COMPANIES (CT), INC.                                )
                                                    )
                        Defendants.                 )


                   JOINT STIPULATION REGARDING CLASS NOTICES

        The Parties have conferred and do hereby jointly stipulate that the notices attached as

Exhibits C and D should be sent to the Connecticut and New York putative class members in this

action. Plaintiffs disagree with Defendants’ reading of the decision by the New York Court of

Appeals in Andryeyeva v. N.Y. Health Care, Inc., 2019 NY Slip Op 02258, APL-2018-00038

(N.Y. Mar. 26, 2019) but have agreed to limit the New York class to January 25, 2016, in the

interest of getting notice issued promptly without prejudice to arguments that may be raised at

summary judgment. The class notices will provide putative members of each class with a 30-day

period to opt-out of the action. Defendants will provide to Plaintiffs, in electronically readable form,

the names, address, email address, and any employer number or unique identifier of all class

members within 14 days.

        Defendants have notified Plaintiffs that they intend to file a Rule 23(f) Petition to the Second

Circuit regarding this Court’s Order on class certification (dkt. 293) and requested that notice in this

case be staying pending the outcome of that Petition. Plaintiffs indicated that they would not
                                                    1
         Case 3:15-cv-01637-JAM Document 298 Filed 04/01/19 Page 2 of 3



consent to a stay. The Plaintiff in the related Green litigation indicated that Plaintiff also intended to

file a Rule 23(f) Petition to the Second Circuit regarding this Court’s Order on class certification

(dkt. 293). Defendants intend to file a motion to stay the notice process in this matter.




April 1, 2019

Respectfully Submitted

/s/ Michael J.D. Sweeney                           /s/ David R. Golder

Michael J.D. Sweeney, Esq. (pro hac vice)          David R. Golder (CT 27941)
Artemio Guerra, Esq.                               Noel P. Tripp (pro hac vice)
GETMAN, SWEENEY & DUNN, PLLC                       JACKSON LEWIS P.C.
250 Fair Street                                    90 State House Square, 8th Floor
Kingston, New York 12401                           Hartford, CT 06103
Telephone: (845) 255-9370                          Telephone (860) 52-0404
Fax: (845) 255-8649
msweeney@getmansweeney.com                         Attorneys for Defendants
aguerra@getmansweeney.com

Philip Bohrer, Esq. (pro hac vice)
Scott E. Brady, Esq. (pro hac vice)
BOHRER BRADY LLC
8712 Jefferson Highway, Ste. B
Baton Rouge, LA 70809
Tel: 225-925-5297
Fax: 225-231-7000
Phil@bohrerbrady.com
Scott@bohrerbrady.com


Attorneys for Plaintiffs and the Putative
Class




                                                    2
         Case 3:15-cv-01637-JAM Document 298 Filed 04/01/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE


         I hereby certify that on April 1, 2019, my office caused the foregoing to be electronically
filed with the Clerk of Court by using the CM/ECF system, which will send notice of electronic
filing to all counsel registered in this case. Any counsel not registered for electronic notice of
filing with the Clerk of Court will be mailed a copy of the above and foregoing, First Class U.S.
Mail, postage prepaid and properly addressed.



                                              /s/ Michael J.D. Sweeney

                                              Michael J.D. Sweeney




                                                 3
